In an action by a general contractor to foreclose a mechanic’s lien on certain real property, in which certain subcontractors counterclaimed for foreclosure of their respective mechanics’ liens, Max E. Hoffman, the owner of the property, counterclaimed to recover damages from the general contractor for breach of contract. The owner appeals from so much of a judgment entered after trial before an Official Referee as granted foreclosure and dismissed his affirmative defense and counterclaim. Judgment modified on the law and the facts (1) by striking subdivision (1) from the first decretal paragraph, (2) by striking subdivision (a) from the third decretal paragraph, and (3) by striking the letter “ (a) ” from the fourth and fifth decretal paragraphs and substituting therefor the letter “ (b) ”. As so modified, judgment unanimously affirmed, without costs. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. The Official Referee found that 90% of the work had been completed on December 7, 1956, when the owner discharged the general contractor. It appears that after December 7, 1956 the owner paid some of the subcontractors amounts included in that 90%, which payments total almost the amount of the general contractor’s recovery, and for which payments the owner was not given credit. In addition, the owner was not given credit as against the general contractor for $1,477 for completing, and repairing cracks in, a concrete swimming pool, which credit the Official Referee found should have been received by the owner and which was in fact deducted from the lien of the subcontractor who installed the pool. The payments by the owner after December 7, 1956, above referred to, and the credit for $1,477 deprive the general contractor of any right to recover any money from the owner. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.